Felton, Chief Judge.
In Bussey v. Dawson, 224 Ga. 191 the Supreme Court reversed the judgments of this court (117 Ga. App. 13 (159 SE2d 297)) which reversed the trial court’s judgments in overruling the appellant’s motion for a judgment notwithstanding the verdict and his motion for a new trial. The original judgments of this court are hereby vacated and the judgments of the trial court are affirmed in accordance with the mandate of the Supreme Court.

Judgment affirmed.


Hall and Eberhardt, JJ., concur.

F. L. Forester, A. J. Whitehurst, for appellant.
Alexander, Vann & Lilly, Hayward Vann, Roy M. Lilly, for appellee.